Cope, J. delivered the following opinion:
This is an action to cancel a warrant drawn by the Auditor upon the Treasurer of El Dorado county, and to enjoin its collection. The warrant is payable to the defendant Elstner, and purports to have been drawn in consideration of services rendered by him as Tax Collector of the county. The claim for these services had been presented to and allowed by the Board of Supervisors, but it is alleged that the account rende, ed embraced services which had never been performed. The account was made out and verified as required by the statute, and it is averred that the Board acted upon it without any additional evidence cf its correctness. The warrant has been assigned to the defendant Merrill, and it does not appear *148that he took it with notice of any matter affecting its validity. The questions in the case arise upon a demurrer to the complaint, and our opinion is that upon the facts stated the action cannot be maintained.
The objection to the warrant only extends to a part of the consideration, and the grounds relied upon for a recovery are fraud and mistake. It is evident that these grounds are not available as against Merrill, whose position is that of a bona fide purchaser without notice. The Supervisors were guilty of a gross neglect of duty in allowing the account, and equity will not assist in visiting the consequences of this neglect upon an innocent party. If the county has any rights in the premises she must assert them in some other manner than by appealing to a Court of Equity. The Supervisors were acting within the scope of their authority, and the county cannot avoid the consequences resulting from their want of diligence. It is doubtful whether the action could be maintained even as between the original parties; for the general rule is, that equity will not interfere to relieve a party from the consequences of a mistake, unless he has used reasonable diligence to obtain a knowledge of the facts. Story lays down a much broader and more comprehensive rule in relation to purchasers than we have considered it necessary to do in this case. He says that “ as against bona fide purchasers for a valuable consideration without notice, Courts of Equity will grant no relief; because they have, at least, an equal equity to the protection of the Court.” (Story’s Eq. see. 165.) In the application of these rules, it appears to be immaterial whether the mistake is the result of ignorance, surprise, imposition, or misplaced confidence. It is unnecessary, however, to make any application of them in this case, for the circumstances are such that equity cannot interfere without charging upon an innocent party the consequences of a fault committed by the agents of the county.
Judgment reversed and cause remanded.
Baldwin, J.
I think that the Supervisors are a quasi-judicial body for the purpose of examination and settlement of accounts and claims against the county; and that the allowance and settlement are an adjudication of the claim, and therefore conclusive. (See *149Robinson v. Supervisors, 16 Cal. 208; and 6 Hill and 2 Denio, therein referred to.) After this allowance, the claim cannot, as a general rule, be collaterally impeached, but the order of allowance must be reviewed by those aggrieved by certiorari. Exception exists in cases of fraud, but in order to assail the judgment for fraud, the circumstances must be set out, and it must be shown why and how defense to the claim on the part of the county was not made while the proceedings to establish it w'ere pending before the Board. The mere fact that the party made an unjust claim, and supported it by unjust practices, is not enough to authorize the interposition of equity. We laid down the rules governing this matter in Riddle v. Baker, 13 Cal. 295.
For these reasons I concur in the judgment.
Field, C. J.—I dissent.